Per Cunam.

Howard and his wife had a seism sufficient for the purpose of gaining a settlement, from the time of the assignment of dower, for though his estate was not indefeasible, yet the affirmance by the judge of probate relates back to the time of the assignment. And he continued seised notwithstanding the lease, for the possession of the lessee was that of the lessor; and it is immaterial whether he received the rents and paid the debt, or paid the debt without receiving them, as virtually they were received by him. The paupers therefore gained a settlement in the fourth mode pointed out by the statute of 1793, c. 34.1

Judgment for the plaintiffs.


 See Revised Stat. c. 45, § 1.